Citation Nr: 0321477	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Houston, RO, that denied the veteran's claims including 
service connection for bilateral hearing loss, tinnitus, a 
back disability and a left shoulder disability.  The veteran 
filed a notice of disagreement with respect to these issues 
in December 2001, and the RO issued a statement of the case 
in February 2002.  The veteran perfected this appeal to the 
Board in March 2002.

In January 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge (Board Member) at the Houston, 
Texas, RO.  A transcript of that hearing has been associated 
with the claims file.

The issues of service connection for bilateral hearing loss, 
tinnitus and a left shoulder disability are deferred pending 
the completion being sought in the remand below.


FINDINGS OF FACT

1.  All notification and development action needed for a fair 
adjudication of the veteran's service connection claim for a 
back disability has been accomplished.  

2.  The veteran does not currently have a back disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for service connection for a back disability, as all 
notification and development action needed to render a fair 
decision on this claim on appeal has, to the extent possible, 
been accomplished.

As evidenced by the February 2002 statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claim for service connection for a back 
disability and the reasons for the denial.  Hence, the Board 
finds that he has been given notice of the information and 
evidence needed to substantiate the claim and has been 
afforded opportunities to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  Pursuant to the February 2002 statement of the 
case, the RO informed the veteran what information or 
evidence the RO had on file.  In addition, in March 2002, the 
RO sent the veteran a letter informing him of the VCAA and 
what information or evidence he needed to provide to support 
his claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Unfortunately, the 
veteran's service medical records are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
Accordingly, VA has a heightened duty to assist the veteran 
in developing this claim.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  In this respect, VA has satisfied its duty 
to assist in this case as evidenced by the RO's numerous 
attempts to obtain relevant records, particularly the RO's 
July 2001 request that the veteran send in more detailed 
information regarding his service and suggestion that he send 
in alternative evidence to support his claim.  The RO also 
provided the veteran with a list of possible alternative 
evidence sources.  The Board notes that neither the veteran 
nor his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of this 
claim that has not been obtained.  In fact, the veteran 
indicated in an April 2002 statement (VA Form 21-4138) that 
he had no further evidence to submit.

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for a back disability at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This claim is ready to 
be considered on the merits.

II.  Background

The veteran's service medical records are unavailable for 
review and are presumed to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  The veteran's DD Form 214 shows that he served as a 
machine gunner with the 414th anti-aircraft artillery 
battalion and participated in ground combat.  

On file is January 1980 VA examination report devoid of 
complaints or findings regarding the veteran's back.  

In October 2000, the veteran filed a claim for disabilities 
that include his back.  

According to a July 2001 Statement of Attending Physician 
signed by Ralph A. Dela Rosa, M.D., the veteran had limited 
motion of the spine, neck and trunk.  This record does not 
include complaints or a diagnosis pertaining to the back.  

In an October 2001 rating decision, the RO denied the 
veteran's claims for service connection for disabilities that 
include the back.

In written argument in June 2002, the veteran's accredited 
representative requested that the veteran undergo a VA 
examination.  

At a hearing before the undersigned Veterans Law Judge in 
January 2003, the veteran testified that he could not recall 
sustaining an injury or trauma to his back in service and 
denied ever receiving treatment for his back in service.  He 
also denied any present back problems.  



III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) (2002) when the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

It is unfortunate that the veteran's service medical records 
are not available for review.  Indeed, in instances such as 
this, the duty of the Board to provide reasons for its 
findings and conclusions is heightened.  See Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  Nonetheless, even if the 
veteran's service medical records were available, they would 
not support this claim by the veteran's own admission.  This 
is so in light of the veteran's January 2003 hearing 
testimony that he was unable to recall ever injuring his back 
in service and was never treated for his back in service.  
Furthermore, the veteran went on to testify that he did not 
have any current back problems nor had he recently been 
treated for his back.  Although a July 2001 Statement of 
Attending Physician notes that the veteran had limited motion 
of the spine, neck and trunk, this statement does not include 
a back disability in its list of diagnoses.

The Board would like to point out that as a combat veteran, 
the Board may accept as credible a veteran's assertions as to 
the occurrence of an injury sustained during combat, pursuant 
to 38 U.S.C.A. § 1154(b).  However, as noted above, the 
veteran in this case testified that he could not recall 
injuring his back in service, let alone during combat.  
Furthermore, even if the Board were to acknowledge for 
argument sake the occurrence of a back injury in service, the 
evidence does not show that the veteran has a present back 
disability as a result of an injury incurred in combat.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has a back 
disability for which service connection is sought, the claim 
for service connection must be denied.  Because the competent 
evidence neither supports the claim, nor is in relative 
equipoise on the question of the existence of a current 
disability-the pivotal question in this case-the benefit-
of-the-doubt doctrine is not applicable in the adjudication 
of this claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

In written argument in June 2002, the veteran's 
representative asserted that the veteran had not been 
afforded all necessary tests and evaluations to properly 
evaluate his claimed disabilities and requested that a 
medical opinion be obtained as to the etiology of the claimed 
conditions on appeal.  The Board agrees as to the claims for 
service connection for bilateral hearing loss, tinnitus, and 
a left shoulder disability.  

With respect to hearing loss, the veteran testified in 
January 2003 that as a machine gunner in service he was 
exposed to loud noise and has had hearing problems ever 
since.  He also admitted to being exposed to loud noise while 
performing postservice work laying pipes with Brown and Root 
Company.  On file is a July 2001 Statement of Attending 
Physician reflecting a diagnosis of sensorineural hearing 
loss of moderate severity.

As to tinnitus, the veteran testified that he has had ringing 
in his ears ever since service and that it occurs off and on.  
He denied ever seeking treatment for this condition.

Regarding the left shoulder disability, the veteran said that 
his left shoulder problems began in service when he tried to 
lift something heavy.  He denied seeking treatment in service 
for this condition and denied any postservice injures to his 
left shoulder.  A July 2001 Statement of Attending Physician 
contains a diagnosis of degenerative arthritis of the left 
shoulder.

The evidence, as outlined above, warrants further development 
for each of the three disabilities that remain on appeal.  
This is based on an assertion of inservice problems with 
hearing loss, ringing in the ears, as well as left shoulder 
complaints, in addition to postservice diagnoses involving 
the same.  Pursuant to 38 U.S.C.A. § 5103A(a), VA must assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary.  Such assistance includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Accordingly, it is 
imperative that the veteran be afforded appropriate VA 
examinations to determine the nature, extent and etiology and 
diagnosis regarding hearing loss, ringing in his ears and a 
left shoulder disability.  In addition, any pertinent medical 
records that may exist and not yet associated with the claims 
file should be obtained.  38 U.S.C.A. § 5103A(b).  This 
should include a request for treatment records from the VA 
medical facility in Antonio, Texas, pursuant to the veteran's 
January 2003 hearing testimony regarding being treated at 
that facility beginning in 1979.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
post-service records (VA or non-VA) of 
the veteran's treatment for bilateral 
hearing loss, ringing in the ears and a 
left shoulder disability, to include VA 
treatment records from the medical center 
in Antonio, Texas, from 1979.  The aid of 
the veteran in securing records to 
include providing necessary 
authorization(s) should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent and 
etiology, and diagnoses pertaining to 
hearing loss, ringing in the ears and a 
left shoulder disability.  It is 
imperative that each physician who is 
designated to examine the veteran review 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge this review in the 
examination report.  All appropriate 
tests should be conducted.  Each 
respective physician is requested to 
offer an opinion as the etiology of the 
disabilities found, i.e., whether it is 
at least as likely as not that any 
disabilities involving hearing loss, 
ringing in the ears and a left shoulder 
disability, are etiologically related to 
the veteran's period of military service.  
The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims seeking service 
connection for bilateral hearing loss, 
tinnitus and a left shoulder disability.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



